Case: 20-30627     Document: 00515960909         Page: 1     Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 2, 2021
                                  No. 20-30627
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Tony Joseph Tabor,

                                                           Plaintiff—Appellant,

                                       versus

   Vincent Coleman,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:18-CV-1308


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Tony Joseph Tabor, Louisiana prisoner # 478277, filed a civil rights
   complaint against three prison officials, including Vincent Coleman. In an
   amended complaint, Tabor dismissed the other two defendants. He asserted
   a variety of claims against Coleman. The district court dismissed some of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30627       Document: 00515960909         Page: 2   Date Filed: 08/02/2021




                                    No. 20-30627


   Tabor’s claims for failure to state a claim, and it dismissed other claims
   because they were duplicative of claims Tabor was pursuing in a separate
   pending civil action.
          The claim that Coleman used excessive force when he sprayed Tabor
   with a chemical agent was the subject of summary judgment motions filed by
   both parties. The district court denied Tabor’s summary judgment motion,
   but it granted summary judgment in favor of Coleman on the excessive force
   claim. Tabor timely appealed.
          In his pro se brief, which we liberally construe, see Morrow v. FBI,
   2 F.3d 642, 643 n.2 (5th Cir. 1993), Tabor raises several issues. He asserts
   that the district court “neglected” to order the production of the camera
   footage of the incident in which Coleman sprayed him with a chemical agent.
   We construe Tabor’s brief as raising a challenge to the denial of his motion
   to compel production of the camera footage, a decision we review for abuse
   of discretion. See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 817 (5th
   Cir. 2004). “The standard of review poses a high bar; a district court’s
   discretion in discovery matters will not be disturbed ordinarily unless there
   are unusual circumstances showing a clear abuse.” Marathon Fin. Ins., Inc.,
   RRG v. Ford Motor Co., 591 F.3d 458, 469 (5th Cir. 2009) (internal quotation
   marks omitted).
          As the magistrate judge observed in her report, which the district
   court determined was correct, the discovery period had expired before
   Coleman moved to compel production of the camera footage. Tabor has
   therefore not shown an abuse of discretion. See Brand Servs., L.L.C. v. Irex
   Corp., 909 F.3d 151, 156 (5th Cir. 2018).
          Tabor also complains that the district court failed to issue an order
   compelling a response to his interrogatories. Here, although Tabor filed in
   the district court a set of interrogatories seemingly also sent to defense




                                         2
Case: 20-30627       Document: 00515960909          Page: 3   Date Filed: 08/02/2021




                                     No. 20-30627


   counsel, he did not move in the district court to compel a response to his
   interrogatories. Absent “unusual circumstances,” a district court does not
   abuse its discretion by not ordering discovery sua sponte. See Boudreaux
   v. Swift Transp. Co., 402 F.3d 536, 545 (5th Cir. 2005). Because Tabor has
   pointed to no “unusual circumstances,” he has not shown an abuse of
   discretion. See id.
             Next, Tabor argues that the district court should have appointed
   counsel to represent him. “A civil rights complainant has no right to the
   automatic appointment of counsel.” Ulmer v. Chancellor, 691 F.2d 209, 212
   (5th Cir. 1982). Because the instant case did not present “exceptional
   circumstances,” the district court did not err in failing to appoint counsel.
   See id.
             Because Tabor does not brief a challenge to the district court’s
   summary judgment rulings on his excessive force claim, and likewise he does
   not brief any challenge to the district court’s earlier dismissal of his other
   claims for failure to state a claim and as duplicative, he has waived any
   challenge to the dispositions of these claims. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987). To the extent that Tabor argues that the
   district court erred by failing to address a claim under the Americans with
   Disabilities Act, his contention fails, as the passing reference to “the
   A.D.A.” in his amended complaint, unaccompanied by factual allegations
   that would support a claim under the Americans with Disabilities Act, was
   insufficient to raise such a claim.
             In view of the foregoing, the judgment of the district court is
   AFFIRMED. Tabor’s motion for the appointment of counsel is DENIED.
   His motion for a temporary restraining order and a preliminary injunction is
   also DENIED.




                                          3